Dear Senator Cain:
You have requested an opinion from our office as to whether school boards should pay for the mandatory inspection of school buses.  You stated that as of now school bus drivers are required twice a year to have their buses inspected.  You have expressed great concern over the expense this poses on the drivers.
A call to the Beauregard Parish School Board, revealed that almost all of the buses operated by the Beauregard Parish School Board are privately owned by the bus drivers.  Only recently has the school board purchased ten buses.  It is the opinion of this office that as to privately owned school buses, a school board may, within their discretion, pay for the twice a year inspections and relieve a school bus driver of this expense.
There is no explicit provision governing who is responsible for paying for the inspection of motor vehicles, including school buses.  State law only requires that motor vehicles be inspected.  LSA-R.S. 32:1301 et. seq. governs motor vehicle inspections.  LSA-R.S. 32:1304 provides in pertinent part as follows:
     (A)  "The secretary shall at least once every other year, but not more frequently than twice each year, require that every motor vehicle, trailer, semi-trailer, and pole trailer registered in this state be inspected and that an official  certificate of inspection and approval be obtained for such vehicle."
The regulations of the Department of Public Safety and Corrections (Office of Motor Vehicles) require that such inspections be performed on school buses twice each year.  These regulations do not contain provisions as to who is responsible for the cost of these inspections.
However, there is statutory law governing insurance coverage for privately owned school buses.  This law supports our conclusion that it is within the discretion of the school board to pay for the inspections of privately owned school buses.
LSA-R.S. 33:3061 et. seq. governs the acquisition of insurance by municipalities, parishes and school boards. LSA-R.S. 33:3061 provides in pertinent part:
     (A)  "It is recognized that . . . school boards of the state must insure themselves and their employees and officers from various monetary risks and exposures, and that it is necessary to accord [these entities] great latitude in contracting for such insurance and providing for the payment of the cost thereof. . ."
LSA-R.S. 17:159.2 deals with the obligation of a school board to carry insurance on school buses owned by parish and city school boards. It provides as follows:
     A. "All premiums for all insurance policies of public liability and property damage insurance applying to and covering school buses owned by parish and city school boards shall be the obligation of, and payable by, the board owning such buses."
     B. "The above and foregoing provision shall not be construed as preventing parish and city school boards from paying the premiums for public liability and property damage insurance covering and applying to privately owned buses, used for transportation of school children for and on behalf of such boards."
It is clear that the Legislature intended to allow school boards  to decide whether to pay for the cost of inspecting privately owned school buses.  We believe the freedom to contract with a bus driver who owns his own bus should apply equally to the cost of mandatory school bus inspections.  If the school board desires to relieve its drivers, who own their own buses, of this cost, they may do so.
We hope this opinion has sufficiently addressed your request.  If, I can be of further assistance, please contact our office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0131p